United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Q., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Greensboro, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1703
Issued: March 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 23, 2016 appellant filed a timely appeal from a July 26, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on November 13, 2014, as alleged.
FACTUAL HISTORY
On December 23, 2015 appellant, then a 52-year-old mail processing clerk, filed a
traumatic injury claim (Form CA-1) for a torn right rotator cuff that she allegedly sustained in
1

5 U.S.C. § 8101 et seq.

the performance of duty on the morning of November 13, 2014. She attributed her right shoulder
injury to pushing, pulling, and lifting parcels and equipment. Appellant stopped work on
November 24, 2015 to undergo right shoulder surgery.
In a December 23, 2015 employing establishment injury/medical condition notification
form, appellant’s supervisor, S.A., noted a November 13, 2014 date of injury and a history of
injury as follows: “Doing regular duties (keying, processing mail, moving equipment/lifting
parcels) start having pain in right shoulder down to fingers.” The reported medical condition
was right rotator cuff tear and appellant was noted to be totally disabled.
The employing establishment controverted appellant’s entitlement to continuation of pay
(COP) and argued there was no evidence that the injury occurred within a one-day period. It also
noted that, although appellant claimed to have injured her shoulder at work on November 13,
2014, she had been receiving treatment for a right shoulder condition dating back to
September 23, 2014. The employing establishment submitted a November 17, 2015 Family and
Medical Leave Act (FMLA) request, which noted that appellant had been receiving treatment
since September 23, 2014, and was scheduled for surgery on November 24, 2015. The FMLA
request also noted that appellant received treatment on November 13, 2014 and on December 9,
2014 from Dr. Marcus V. Duda, a Board-certified orthopedic surgeon, diagnosed right shoulder
impingement.
In a December 8, 2015 report, Dr. Duda diagnosed right rotator cuff tear, and noted that
appellant was status post right shoulder arthroscopic debridement. He advised that appellant had
been totally disabled since November 24, 2015, and that her condition was employment related.
In a January 4, 2016 claim development letter, OWCP informed appellant of the type of
factual and medical evidence needed to support her claim, and requested that she submit such
evidence within 30 days. In the attached factual questionnaire, it noted that it was unclear
whether appellant sustained a traumatic injury or an occupational disease. OWCP asked that she
clarify which type of injury she was claiming.
In a January 19, 2016 statement, appellant indicated that she previously had shoulder pain
and arm numbness from lifting, reaching, pulling, pushing, and she became cautious of what she
did. She noted that she first consulted Dr. Duda on March 19, 2015. In response to why it took
her over a year to file her claim, appellant indicated that her condition had worsened. She
explained that she medicated herself and took Aleve, Tylenol, and compresses hoping her pain
would get better. Appellant also specified that she was claiming a traumatic injury.
OWCP received a January 4, 2016 attending physician’s report (Form CA-20) from
Dr. Duda. He did not specify a date of injury, but noted a history of shoulder pain and decreased
range of motion. He diagnosed right rotator cuff tear, and noted that appellant had undergone
surgery. Dr. Duda also indicated that he did not believe appellant’s condition was caused or
aggravated by an employment activity. He noted that he first examined appellant on
November 13, 2014. Dr. Duda further indicated that appellant was totally disabled beginning
November 24, 2015, and he anticipated a return to work on January 11, 2016. Additionally, he
provided a January 4, 2016 duty status report (Form CA-17).

2

On January 12, 2016 appellant accepted a full-time, limited-duty assignment as a
modified distribution clerk. She was restricted to lifting no more than 25 pounds.
In a January 14, 2016 report, Dr. Duda noted that appellant first presented with
impingement symptoms of her shoulder on March 19, 2015. He advised that since then he saw
her on June 18, October 15, November 10, and December 8, 2015, and January 4, 2016.
Dr. Duda explained that on her initial presentation, she had impingement symptoms of her right
shoulder. Appellant advised Dr. Duda that her symptoms started with work-related activities and
she was given work restrictions for her shoulder. Dr. Duba noted that on June 18, 2015 appellant
underwent a subacromial injection, which provided temporary relief. However, on October 15,
2015 he noted that she still had pain on testing and he recommended a magnetic resonance
imaging (MRI) scan to rule out a rotator cuff tear. Dr. Duda treated appellant on November 10,
2015 and reviewed the MRI scan, which revealed subacromial bursitis with severe supraspinatus
and infraspinatus tendinopathy, but no full-thickness rotator cuff tear. He explained that due to
her pain with activities of daily living, appellant decided to proceed with arthroscopic
intervention, which was performed on November 24, 2015. Dr. Duda indicated that arthroscopic
findings revealed a rotator cuff tear, a superior labrum anterior to posterior (SLAP) lesion, and
subacromial bursitis. Appellant underwent subacromial decompression, debridement of a rotator
cuff tear, and debridement of a SLAP lesion. Dr. Duda explained that appellant underwent
physical therapy for strengthening and stabilization and achieved full range of motion of her
shoulder and was given a return to work note effective January 11, 2016, with a 25-pound lifting
restriction. He related that appellant reported that her symptoms started from work-related
activities, and he noted that her arthroscopic findings were consistent with rotator cuff pathology
caused by work-related activities.
By decision dated February 5, 2016, OWCP found that appellant established fact of
injury, but it denied her traumatic injury claim because the medical evidence was insufficient to
establish that the claimed condition was causally related to the accepted November 13, 2014
work incident.
On February 24, 2016 appellant requested a review of the written record by an OWCP
hearing representative.
By decision dated July 26, 2016, OWCP’s hearing representative modified the
February 5, 2016 decision to reflect that the claim was denied based on fact of injury, rather than
causal relationship. He explained that there was no factual basis upon which to base the claim
for either a traumatic injury or an occupational disease.
LEGAL PRECEDENT
A claimant seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial

2

Id.

3

evidence, including that an injury was sustained in the performance of duty as alleged, and that
any specific condition or disability claimed is causally related to the employment injury.3
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.4 The second component is whether the employment incident caused a
personal injury.5
An alleged work incident does not have to be confirmed by eyewitnesses in order to
establish that an employee sustained an injury in the performance of duty, but the employee’s
statement must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.6 A consistent history of the injury as reported on medical reports to
the claimant’s supervisor and on the notice of injury can also be evidence of the occurrence of
the incident.7 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.8 An employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.9 However, an
employee has not met his or her burden when there are inconsistencies in the evidence such as to
cast serious doubt upon the validity of the claim.10
ANALYSIS
OWCP initially found that appellant established both the factual and medical components
of fact of injury, but it denied her claim because she failed to establish causal relationship. The
hearing representative subsequently affirmed the denial, but instead found that appellant had
failed to establish that the employment incident occurred as alleged. Accordingly, the hearing
representative modified the original decision to reflect that appellant had not established the
factual component of fact of injury. The Board finds that appellant failed to meet her burden of
proof to establish an injury in the performance of duty on November 13, 2014, as alleged.
3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Rex A. Lenk, 35 ECAB 253, 255 (1983).

7

Id. at 255-56.

8

Dorothy M. Kelsey, 32 ECAB 998 (1981).

9

Id.

10

Joseph A. Fournier, 35 ECAB 1175 (1984).

4

Appellant claimed to have torn her right rotator cuff on November 13, 2014 at 10:30 a.m.
while pushing, pulling, and lifting parcels and equipment in the performance of duty. She did
not stop work at the time, and, in fact, waited more than a year before filing her claim. The
record indicated that appellant had been treated for a right shoulder condition more than a month
prior to the alleged November 13, 2014 injury.
In its January 4, 2016 claim development letter, OWCP asked that appellant provide
witness statements and/or other documentation to support her claim, but she did not provide any
additional documentation. Appellant merely noted that she experienced shoulder pain and
forearm numbness “lifting, reaching, pulling, [and] pushing....” She failed to provide a detailed
description of the alleged November 13, 2014 employment incident. Dr. Duda initially indicated
in his January 4, 2016 attending physician’s report that appellant’s right shoulder condition was
not employment related. And, while he later attributed appellant’s shoulder condition to
unspecified work-related activities, he did not identify a particular date of injury, or even
mention that he had previously examined appellant on September 23 and November 13, 2014.
The Board finds that appellant has not submitted sufficient evidence to establish that she
actually experienced the alleged November 13, 2014 employment incident at the time, place, and
in the manner alleged. Appellant’s description of the alleged injury is vague. And while she
reportedly received medical attention on November 13, 2014, those records have not been
submitted in support of her claim. Lastly, Dr. Duda’s contradictory statements regarding the
cause of appellant’s right shoulder condition further undermine her allegation that she suffered a
right rotator cuff tear in the performance of duty on November 13, 2014. As such, the Board
finds that appellant failed to meet her burden of proof to establish her claim.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish an injury in
the performance of duty on November 13, 2014, as alleged.

11

See V.F., 58 ECAB 321, 326-27 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

